11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Misty Rae Bailey,                             * From the 161st District Court
                                                of Ector County,
                                                Trial Court No. B-17-0373-CR.

Vs. No. 11-18-00226-CR                        * August 30, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete $22.50 of the Time Payment
Fee assessed as court costs, leaving a Time Payment Fee of $2.50. The judgment
of the trial court is affirmed as modified.